
	

113 HR 1111 IH: Business Should Mind Its Own Business Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1111
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  500 percent excise tax on corporate contributions to political committees and
		  on corporate expenditures on political advocacy campaigns.
	
	
		1.Short titleThis Act may be cited as the
			 Business Should Mind Its Own Business
			 Act.
		2.Excise tax on
			 corporate contributions to political committees and on corporate expenditures
			 on political advocacy campaigns
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 (relating to certain other excise taxes) is
			 amended by adding at the end the following new subchapter:
				
					ECertain corporate
				political activities
						
							Sec. 4491. Corporate contributions to
				  political committees and corporate expenditures on political advocacy
				  campaigns.
						
						4491.Corporate
				contributions to political committees and corporate expenditures on political
				advocacy campaigns
							(a)In
				generalIn the case of a
				corporation, there is hereby imposed a tax equal to 500 percent of the
				aggregate of the following amounts:
								(1)The amount of contributions (as defined in
				section 301 of the Federal Election Campaign Act of 1971) made during the
				taxable year.
								(2)The amount paid
				for an electioneering communication described in section 304(f)(3) of such
				Act.
								(b)Certain
				determinations disregardedFor purposes of this section, any court
				determination that such Act does not apply to one or more corporations shall be
				disregarded.
							.
			(b)Denial of income
			 tax deductionSubsection (a) of section 275 of such Code is
			 amended by inserting after paragraph (6) the following new paragraph:
				
					(7)Taxes imposed by section 4491 (relating to
				corporate contributions to political committees and corporate expenditures on
				political advocacy
				campaigns).
					.
			(c)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by adding at the end the following new item:
				
					Subchapter E. Certain corporate
				political activities.
				
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid after the date of the enactment of this Act in taxable years ending after
			 such date.
			
